Case 19-13273-VFP             Doc 559      Filed 09/15/20 Entered 09/15/20 12:33:03                       Desc Main
                                          Document      Page 1 of 5



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY
     Caption in Compliance with D.N.J. LBR 9004-1
     _______________________________________

     Dale E. Barney, Esq.
     David N. Crapo, Esq.
     GIBBONS P.C.
     One Gateway Center
     Newark, New Jersey 07102
     Telephone: (973) 596-4500
     Facsimile: (973) 596-0545
     E-mail: dbarney@gibbonslaw.com
            dcrapo@gibbonslaw.com
     Counsel for Discover Growth Fund, LLC

                                                                     Chapter 7
     In re:
                                                                     Case No. 19-13273 (VFP)
     IMMUNE PHARMACEUTICALS, INC., et al.,1
                                                                     (Jointly Administered)
     Debtors.



                             APPELLANTS’ STATEMENT OF ISSUES
                           AND DESIGNATION OF RECORD ON APPEAL

              PLEASE TAKE NOTICE that pursuant to Fed. R. Bankr. P. 8009, appellant Discover

 Growth Fund, LLC (“Appellant”), first lien secured creditor and party-in-interest in the above-

 captioned Chapter 7 cases (the “Case”), submits this Statement of Issues and Designation of

 Record on Appeal with respect to the Appellant’s appeal to the United States District Court for the

 District of New Jersey of the “Order Denying Without Prejudice Motion of Discover Growth Fund

 LLC For Relief From The Automatic Stay Pursuant to 11 U.S.C. § 362(d)”, entered by the United

 States Bankruptcy Court for the District of New Jersey, the Honorable Vincent F. Papalia USBJ



 1
  The “Debtors” in these chapter 7 cases and the last four digits their of each Debtor’s taxpayer identification number
 are as follows: Immune Pharmaceutical, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (7805); Immune
 Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp.
 (9630).
Case 19-13273-VFP        Doc 559     Filed 09/15/20 Entered 09/15/20 12:33:03            Desc Main
                                    Document      Page 2 of 5



 presiding, (“Bankruptcy Court”) on August 19, 2020 in the Case (ECF No. 545, the “Order”). The

 appellees are Jeffrey A. Lester, chapter 7 trustee for the Debtors’ chapter 7 estates (“Appellee”)

 and the Debtors. The Official Committee of Unsecured Creditors appointed in the Case would be

 an appellee, but has been disbanded.

                           Appellants’ Statement of Issues on Appeal

          1.      Did the Bankruptcy Court err in denying, without prejudice, Appellant’s motion for
 relief from the automatic stay pursuant to 11 U.S.C. § 362(d), where Appellant’s minimum secured
 claim exceeds the approximately $2.93 million in Appellant’s cash collateral (the “Cash
 Collateral”), the net proceeds of the Debtors’ sale of collateral known as the “Bertilimumab”
 assets, that is presently held by counsel to the Debtors?

         2.     Did the Bankruptcy Court err by determining that Appellant’s interests as secured
 creditor of Debtor Immune Pharmaceuticals, Inc. are adequately protected by the Cash Collateral
 in the Debtors’ counsel’s escrow and the Appellee’s control?

        3.      Did the Bankruptcy Court err in determining that the value of Discover’s collateral
 “arguably” increased as a result of the Bertilimumab sale when compared to the value that would
 have been realized had Discover been granted stay relief at an early stage in the Case?

        4.      Did the Bankruptcy Court err in not determining that Discover has a minimum
 secured claim in the amount of the $2 million advanced to Debtor Immune Pharmaceuticals, Inc.
 under the parties’ loan documents, plus interest, attorneys’ fees and costs in an amount to be
 determined?

          5.      Did the Bankruptcy Court err and abuse its discretion in denying Discover’s motion
 for relief from the automatic stay due to the pendency of the adversary proceeding captioned Lester
 v. Discover Growth Fund, LLC, Adv. Pro. No. 19-02033, in which Appellee challenges the extent
 and validity of Discover’s lien?




                                                 2
Case 19-13273-VFP               Doc 559      Filed 09/15/20 Entered 09/15/20 12:33:03              Desc Main
                                            Document      Page 3 of 5




                                Appellants’ Designation of Record on Appeal


                                                                                CM/ECF
    Date                              Docket Description                         Dkt. #2
 02/25/2019 Motion of Discover Growth Fund, LLC for Relief from the Automatic     11
            Stay (#11-1 Exh 1, Proposed Order; #11-2 Exh 2, Statement of Amount
            Due; #11-3 Exh 3, Declaration of John C. Kirkland in Support of
            Motion of Discover Growth Fund, LLC for Relief from the Automatic
            Stay; #11-4 Exh 3 Continuation of previous document.)
 02/25/2019 Certificate of Service of Discover Growth Fund, LLC.                  12
 03/19/2019 Reservation of Rights of iCo Therapeutics Inc. Regarding the Motion                      64
            of Discover Growth Fund, LLC for Relief from the Automatic Stay.
 03/19/2019 Declaration of Anthony Fiorino in Support of the Debtors’ Opposition                     67
            to the Motion of Discover Growth Fund, LLC for Relief from the
            Automatic Stay (#67-1 Memorandum of Law of the Debtors in
            Opposition to the Motion of Discover Growth Fund, LLC for Relief
            from the Automatic Stay; #67-2 Certificate of Service.)
 03/19/2019 Objection of the Official Committee of Unsecured Creditors to the                        68
            Motion of Discover Growth Fund, LLC for Relief from the Automatic
            Stay.
 03/22/019 Reply to Debtors’ and Unsecured Creditors’ Committee’s Opposition                         77
            to the Motion of Discover Growth Fund, LLC for Relief from the
            Automatic Stay (#77-1 Reply Declaration of John C. Kirkland in
            Further Support of Discover Growth Fund, LLC’s Motion for Relief
            from the Automatic Stay and in Opposition to Debtors’ Motion on
            Shortened Notice to Sell the Ceplene Product Line, Pursuant to 11
            U.S.C. § 363 (b) and (f); #77-2 Exh 1; #77-3 Exh 2; #77-4 Exh 3; #77-
            5 Exh 4; #77-6 Exh 5; #77-7 Exh 6.)
 03/29/2019 Transcript     regarding     Hearing     Held    03/26/19    (related                   101
            document:11 Motion for Relief From Stay filed by Creditor Discover
            Growth Fund, LLC.)
 08/20/2019 Scheduling Order regarding Discover Growth Fund, LLC'S Motion for                       295
            Relief from the Automatic Stay (related document:11 Motion for Relief
            From Stay filed by Creditor Discover Growth Fund, LLC.)
 08/20/2019 Notice of Hearing 10/09/2019 (related document:11 Motion for Relief                     296
            From Stay filed by Creditor Discover Growth Fund, LLC.)
 10/09/2019 Hearing Rescheduled from 10/9/2019 (related document(s): 11 Motion                      N/A
            for Relief From Stay filed by Discover Growth Fund, LLC) Hearing
            scheduled for 03/24/2020
 01/21/2020 Amended Scheduling Order regarding Discover Growth Fund, LLC's                          362
            Motion for Relief from Stay

 2
     Reference to each respective docket entry includes all attachments accompanying that entry.


                                                            3
Case 19-13273-VFP      Doc 559    Filed 09/15/20 Entered 09/15/20 12:33:03         Desc Main
                                 Document      Page 4 of 5



                                                                                   CM/ECF
    Date                                Docket Description                          Dkt. #2
 03/12/2020   Supplemental Memorandum in Further Support of Motion of Discover       374
              Growth Fund, LLC for Relief from the Automatic Stay (#374-1
              Declaration of John C. Kirkland in Further Support of Motion of
              Discover Growth Fund, LLC for Relief from the Automatic Stay.)
 03/12/2020   Supplement to Debtors Opposition to Discover Growth Fund, LLC          375
              Motion for Stay Relief [sic]
 03/12/2020   Supplemental Objection of the Official Committee of Unsecured          376
              Creditors to the Motion of Discover Growth Fund, LLC for Relief from
              the Automatic Stay.
 03/13/2020   Certificate of Service of Discover Growth Fund, LLC.                   377
 03/16/2020 Certificate of Service of Immune Pharmaceuticals, Inc.                  379
 03/22/2020 Hearing Rescheduled from 3/24/2020 (related document(s): 11 Motion      N/A
            for Relief From Stay filed by Discover Growth Fund, LLC) Hearing
            scheduled for 04/01/2020
 03/26/2020 Discover Growth Fund, LLC’s Letter reply to Debtors and Unsecured       387
            Creditors Committee’s Supplemental Briefs on Discover Growth Fund,
            LLC’s Motion for Relief from Stay.
 03/26/2020 Reply of the Debtors and Official Committee of Unsecured Creditors      390
            to the Supplemental Brief of Discover Growth Fund, LLC to its Motion
            for Relief from the Automatic Stay [sic].
 04/02/2020 Order Granting Motion to Convert Case to Chapter 7 Pursuant to 11       400
            U.S.C. § 1112(b)
 04/03/2020 Notice of Appointment of Trustee-Jeffrey A. Lester appointed Chapter    401
            7 Trustee.
 04/06/2020 Transcript regarding Hearing Held 04/01/20.                             409
 04/13/2020 Certificate of Service of Discover Growth Fund, LLC.                    413
 05/26/2020 Trustee’s Opposition to Motion by Discover Growth Fund, LLC for         470
            Relief from the Automatic Stay (#470-1 through #470-5 – Exhibits.)
 05/29/2020 Discover Growth Fund, LLC’s Letter reply to Trustee’s Opposition to     483
            Discover Growth Fund, LLC’s Motion for Relief from Stay
 05/31/2020 Hearing Rescheduled from 6/2/2020 (related document(s): 11 Motion       N/A
            for Relief From Stay filed by Discover Growth Fund, LLC) Hearing
            scheduled for 06/16/2020
 06/01/2020 Certificate of Service of Discover Growth Fund, LLC.                    490
 06/15/2020 Hearing Rescheduled from 6/16/2020 (related document(s): 11 Motion      N/A
            for Relief From Stay filed by Discover Growth Fund, LLC) Hearing
            scheduled for 06/23/2020
 06/23/2020 Minute of Hearing Held, OUTCOME: Denied, Order to be Submitted          N/A
            (related document(s): 11 Motion for Relief From Stay filed by
            Discover Growth Fund, LLC)




                                              4
Case 19-13273-VFP      Doc 559    Filed 09/15/20 Entered 09/15/20 12:33:03       Desc Main
                                 Document      Page 5 of 5



                                                                                CM/ECF
    Date                             Docket Description                          Dkt. #2
 07/06/2020 Transcript    regarding    Hearing     Held    06/23/20    (related   525
            document:11 Motion for Relief From Stay filed by Creditor Discover
            Growth Fund, LLC, 389 Motion to Expunge/Reduce/Modify/Object to
            Claims filed by Creditor Committee Official Committee of Unsecured
            Creditors).
 08/19/2020 Order Denying Without Prejudice Motion of Discover Growth Fund,       545
            LLC for Relief from the Automatic Stay Pursuant to 11 U.S.C. §
            362(d).


 Dated: September 15, 2020
 Newark, New Jersey

                                         GIBBONS P.C.


                                         By:
                                                Dale E. Barney

                                         Counsel for Discover Growth Fund, LLC




                                            5
